Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinomiya et al (US Patent Publication 2020/0063426 herein after Shinomiya)
Regarding Claim 1, Shinomiya shows a washdown flush toilet comprising: a bowl part (8) configured to receive waste, and a water discharge trap conduit (see annotated figure below) connected to a lower portion of the bowl part, wherein the water discharge trap conduit includes: an inlet pipe part (see annotated figure below) whose one end is continuous or connected to the lower portion of the bowl part; a trap ascending pipe part (see annotated figure below) whose one end is continuous or connected to the other end of the inlet pipe part and which forms an ascending flow channel (32); and 
a trap descending pipe part (see annotated figure below) whose one end is continuous or connected to the other end of the trap ascending pipe part (see annotated figure below) and which forms a descending flow channel (34), 
with regard to a cross section perpendicular to a flow direction of the ascending flow channel, a portion on a downstream side of the ascending flow channel is provided with an enlarged part which has a cross section area larger than that on an upstream side of the ascending flow channel (see annotated figure below), the enlarged part is enlarged on an upper side of the ascending flow channel, and an upstream end of a top surface of the enlarged part is located below a highest reachable position of a bottom surface of the ascending flow channel and below an initial level of a pooled water (see annotated figure below).  

    PNG
    media_image1.png
    820
    1431
    media_image1.png
    Greyscale

Regarding Claim 2, Shinomiya shows the washdown flush toilet according to claim 1, wherein a downstream end of the ascending flow channel is provided with a shrunk part (36) which has a cross section area smaller than that on the upstream side of the ascending flow channel (Fig.2).  
Regarding Claim 3, Shinomiya shows the washdown flush toilet according to claim 1, wherein with regard to the cross section perpendicular to the flow direction of the ascending flow channel, from an upstream end of the ascending flow channel to an upstream end of the enlarged part, the bottom surface of the ascending flow channel is formed with a substantially constant curvature radius (R1; Fig. 2).  
Regarding Claim 4, Shinomiya shows the washdown flush toilet according to claim 1, wherein with regard to the cross section perpendicular to the flow direction of the ascending flow channel, a bottom surface of the enlarged part of the ascending flow channel has a substantially constant cross section shape (R1; the cross section is round; Fig.2).  
Regarding Claim 5, Shinomiya shows the washdown flush toilet according to claim 1, wherein at least a portion of a top surface of the enlarged part of the ascending flow channel is formed by a wall (18) surface extending in a substantially vertical direction (Fig.2).  
Regarding Claim 6, Shinomiya shows the washdown flush toilet according to claim 1, wherein with regard to the cross section perpendicular to the flow direction of the ascending flow channel, at least a portion of a top surface of the enlarged part of the ascending flow channel has a convex upward shape (see annotated figure below).   

    PNG
    media_image2.png
    689
    1006
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi et al (US Patent 5,502,845) is directed to the state of art as a teaching of a toilet with an ascending and descending pipes and an enlarged area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754